DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 23, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2004 179653, as cited by applicant .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 13, the JP 653 reference teaches a laser irradiation apparatus comprising: 

a flotation unit, 104, configured to cause a workpiece, 114, to float, the workpiece being to be irradiated with the laser beam; and 
a conveying unit, 105, configured to convey the workpiece, wherein the workpiece has a quadrangular planar shape with four sides, 
the conveying unit includes a holding mechanism, 107, configured to hold the workpiece, the holding mechanism holds only one of the four sides of the workpiece, and the holding mechanism is located at a position where the holding mechanism is not irradiated with the laser beam while the workpiece is being conveyed, see figures 1 and 2.

Regarding claim 15, the JP 653 patent the holding mechanism holds the workpiece by pinching the workpiece at both surfaces thereof, see figure 2.

Regarding claim 23, the JP 653 patent teaches a laser irradiation method of conveying a workpiece with a conveying unit while causing the workpiece to float with the use of a flotation unit and irradiating the workpiece with a laser beam, wherein the workpiece has a quadrangular planar shape with four sides, the conveying unit includes a holding mechanism configured to hold the workpiece, and the holding mechanism holds only one of the four sides of the workpiece and holds the workpiece at a position where the workpiece is not irradiated with the laser beam while the workpiece is being conveyed, see figures 1 and 2.

Regarding claim 25, the JP 653 reference teaches the holding mechanism holds the workpiece by pinching the workpiece at both surfaces thereof, see figures 1 and 2.
	
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16, 17, 20 and 26 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2014/148182 in view of JP 2004 179653, as cited by applicant.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, the WO 182 reference teaches a laser irradiation apparatus comprising: 
a laser generating device, 10, configured to generate a laser beam; 

the conveying unit conveys the workpiece with the conveying unit holding the workpiece at a position where the conveying unit does not overlap an irradiation position of the laser beam as viewed in a plan view, 
the unit is provided with a rotating mechanism, 32, that rotates the workpiece with the rotating mechanism holding a horizontal surface of the workpiece, and 
the laser irradiation apparatus, after conveying the workpiece with the use of the conveying unit and irradiating the workpiece with the laser beam, rotates the workpiece with the use of the rotating mechanism and conveys the workpiece again to have the workpiece irradiated with the laser beam, see figures 1 and 3.
The WO 182 reference does not teach a flotation unit configured to cause a workpiece to float, as claimed.  The JP ‘653 reference teaches a laser irradiation that includes a floatation unit, 104.  It would have been obvious to one of ordinary skill in the art to combine the floatation unit of the JP 653 with the irradiation apparatus of the WO 182 reference in order to suspend a substrate above a work surface in order to prevent damage to the substrate during processing.

Regarding claim 2, the WO 182 reference teaches
the rotating mechanism is configured to rotate the workpiece by 180 degrees with the rotating mechanism holding the horizontal surface of the workpiece, and 
the laser irradiation apparatus, after conveying the workpiece in the conveyance direction with the use of the conveying unit and irradiating the workpiece with the laser beam, rotates the workpiece by 180 degrees with the use of the rotating mechanism and conveys the workpiece in a direction opposite to the conveyance direction to have the workpiece irradiated with the laser beam, see figure 3.


The WO 182 reference does not teach holding an edge, as claimed, but the JP 653 reference does.  The JP 653 reference teaches the conveying unit conveys the workpiece with the conveying unit holding, 107, an edge portion of the workpiece in the direction perpendicular to the conveyance direction.  It would have been obvious to one of ordinary skill in the art to combine the holding unit of the JP reference in order to hold the substrate in place as it is floated in the apparatus.

Regarding claim 4, the JP 653 reference teaches the conveying unit includes a holding mechanism, 107, configured to hold the workpiece, and a moving mechanism coupled to the holding mechanism, the moving mechanism being configured to move in the conveyance direction along an edge portion of the flotation unit in a direction perpendicular to the conveyance direction, and the workpiece is conveyed as the moving mechanism moves in the conveyance direction with the holding mechanism holding the workpiece.

Regarding claim 6, the JP 653 reference teaches the holding mechanism holds the workpiece by pinching the workpiece at both surfaces thereof, see figure 2.

	Regarding claim 16, the JP 653 reference teaches a laser irradiation method of conveying a workpiece with a conveying unit while causing the workpiece to float with the use of a flotation unit and irradiating the workpiece with a laser beam, wherein the conveying unit conveys the workpiece with the conveying unit holding the workpiece at a position where the conveying unit does not overlap an irradiation position of the laser beam as viewed in a plan view.


Regarding claim 17, the combination of the rotation mechanism of WO 182 with the irradiation apparatus of JP 653 teaches the workpiece is conveyed in a conveyance direction with the use of the conveying unit and the workpiece is irradiated with the laser beam, the workpiece is rotated by 180 degrees with the use of a rotating mechanism provided on the flotation unit with the rotating mechanism holding a horizontal surface of the workpiece, and the workpiece is conveyed in a direction opposite to the conveyance direction to be irradiated with the laser beam.
Regarding claim 18, the JP 653 teaches the laser beam is applied onto a portion of the workpiece that extends in a direction perpendicular to a conveyance direction while the workpiece is being conveyed, and the conveying unit conveys the workpiece with the conveying unit holding an edge portion of the workpiece in a direction perpendicular to the conveyance direction, see figures 1 and 2.

Regarding claim 20, the JP 653 reference teaches a holding mechanism included in the conveying unit holds the workpiece by pinching the workpiece at both surfaces thereof.




Claims 7, 8, 10, 12, 21, 22, and 27 is/are rejected under 35 U.S.C. 103 as being obvious over JP 2004 179653 in view of WO 2015/174347, both as cited by applicant.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 7, the JP 653 reference teaches a laser irradiation apparatus comprising: 
a laser generating device configured to generate a laser beam; 
a flotation unit configured to cause a workpiece to float, the workpiece being to be irradiated with the laser beam; and 
a conveying unit configured to convey the floating workpiece, see figures 1 and 2.
The JP 653 reference does not teach first to fourth wherein the flotation unit includes first to fourth regions over which the workpiece is conveyed, but the WO 347 reference does.  The WO 347 

Regarding claim 8, the combination of JP 653 and WO 346 reference teaches the flotation unit is rectangular in shape as viewed in a plan view, the first conveying unit moves along a first side of the flotation unit to convey the workpiece from the first region to the second region, the second conveying unit moves along a second side of the flotation unit to convey the workpiece from the second region to the third region, the third conveying unit moves along a third side of the flotation unit to convey the workpiece from the third region to the fourth region, and the fourth conveying unit moves along a fourth side of the flotation unit to convey the workpiece from the fourth region to the first region.

Regarding claim 10, the JP 653 reference teaches the first conveying unit includes a holding mechanism configured to hold the workpiece, and a moving mechanism coupled to the holding mechanism, the moving mechanism being configured to move in the conveyance direction along an edge portion of the flotation unit in a direction perpendicular to the conveyance direction, and the 

Regarding claim 12, the JP 653 reference teaches the holding mechanism holds the workpiece by pinching the workpiece at both surfaces thereof, see figures 1 and 2.

	The method of claims 21, 22, and 27 would be obvious to perform using the apparatus taught by the combination of the JP 653 apparatus and WO 346 apparatus in its usual and expected manner.

Allowable Subject Matter
Claims 5, 9, 11, 14,  19, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 11, 14, and 19, the prior art teaches a holding mechanism that pinches the substrate, not one that holds the workpiece by sucking the surface.  As such, claims 5, 11, 14, and 19 are objected to.

Regarding claim 9, the prior art teaches a first to fourth conveying regions as claimed, however, there is no motivation to combine the rotation mechanism as claimed with the conveying mechanism of the prior art, as such claim 9 is objected to.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 and not relied upon by the examiner as additional examples of laser irradiation apparati and show the current state of the prior art.  The relied upon prior art are the best and most relevant teaching of the applicant’s invnetion.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



28 October 2021